Citation Nr: 9935649	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  93-24 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an effective date earlier than June 6, 
1989, for a compensable evaluation for callosities of the 
plantar surface of the left heel.

2.  Entitlement to a rating in excess of 10 percent from June 
6, 1989, for left heel disability.

3.  Entitlement to a compensable rating for sinusitis for the 
period from January 17, 1978, to May 4, 1992.

4.  Entitlement to a rating in excess of 10 percent for 
sinusitis for the period from May 5, 1992, to September 8, 
1992, and for the period from December 1, 1992.

5.  Entitlement to an extension of a total disability 
evaluation for convalescence beyond November 30, 1992, based 
on sinus operations performed in September and October 1992.

6.  Entitlement to a compensable evaluation under the 
provisions of 38 C.F.R. § 3.324 for the period from January 
17, 1978, to June 5, 1989.

7.  Entitlement to service connection on a secondary basis 
for left hip disability.

8.  Entitlement to service connection on a secondary basis 
for low back disability.

9.  Entitlement to service connection, to include on a 
secondary basis, for left knee disability.

10.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for left knee disability resulting from a VA 
examination in July 1991 and for disability resulting from 
surgery performed in a Department of Veterans Affairs medical 
center in December 1991.

11.  Entitlement to service connection on a secondary basis 
for pes cavus of the left foot with tarsal tunnel syndrome. 

12.  Entitlement to a program of vocational rehabilitation 
training under Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, J.H. and M.E.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel

INTRODUCTION


The veteran had active military service from September 1974 
to January 1978.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from January 1979 and March 1991 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, and from rating decisions by the VA 
Medical and Regional Office Center (MROC) in Cheyenne, 
Wyoming.  Jurisdiction over the case was transferred from the 
Newark, New Jersey, RO to the MROC in Cheyenne, Wyoming, in 
June 1991.  

In June 1995, the Board issued a decision which granted a 
retroactive compensable evaluation, effective June 6, 1989, 
for callosities of the plantar surface of the left heel, and 
which granted service connection for sinusitis, but which 
denied entitlement to service connection for gastrointestinal 
disability, denied service connection on a secondary basis 
for left hip and low back disabilities, denied entitlement to 
a compensable rating for hemorrhoids, and referred the issues 
of entitlement to service connection for left knee disability 
and for pes cavus to the MROC.  

The veteran appealed the June 1995 decision, and in September 
1997, the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals before 
March 1, 1999, hereinafter Court), in a memorandum decision, 
vacated and remanded the Board's decision with respect to the 
issues of entitlement to service connection on a secondary 
basis for left hip and low back disabilities, remanded the 
issue of entitlement to vocational rehabilitation benefits to 
the Board for adjudication, affirmed the Board's decision to 
deny the claims for service connection for gastrointestinal 
disability and for a compensable rating for hemorrhoids, 
affirmed the Board's decision to refer the veteran's left 
knee claim to the MROC, and held that the Court lacked 
jurisdiction over the claim for an earlier effective date for 
left heel disability.  In a November 1997 order, the Court 
denied the veteran's motion for reconsideration and motion 
for panel review, and the Court issued a final judgment later 
in November 1997.  

Thereafter, the case was returned to the Board and the Board, 
in June 1998, remanded the case to the MROC.  The veteran 
thereafter testified before the undersigned member of the 
Board at a hearing held at the MROC in July 1999.  The case 
was returned to the Board in August 1999.

The Board initially notes that the veteran, in September 
1995, raised the issue of entitlement to a total rating based 
on unemployability due to service-connected disabilities, and 
that, in a September 1995 statement submitted in connection 
with his application for vocational rehabilitation benefits, 
he also raised the issue of entitlement to service connection 
on a secondary basis for sleep apnea and for chronic fatigue.  
At his March 1996 hearing before a hearing officer, the 
veteran also raised the issues of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for gastrointestinal disability, to include 
typhoid fever, and for entitlement to a compensable rating 
for hemorrhoids.  In a September 1996 statement, the veteran 
additionally raised the issue of entitlement to a temporary 
total evaluation for convalescence based on treatment for his 
left heel disability.  These matters are therefore referred 
to the MROC for appropriate action.

The Board also notes that the veteran's representative, in 
February 1998, raised the issue of entitlement to service 
connection on a secondary basis for sepsis, and in January 
1999 raised the issue of entitlement to service connection on 
a secondary basis for psychiatric disability.  These matters 
are therefore referred to the MROC for appropriate action.

The Board lastly notes that the veteran, in April 1992, 
appeared to be seeking entitlement to a permanent and total 
disability rating for pension purposes.  If the veteran is in 
fact seeking entitlement to this benefit, he or his 
representative should so inform the MROC, which should 
respond appropriately to any clarification received. 

The issues of entitlement to a compensable rating for 
sinusitis for the period from January 17, 1978, to May 5, 
1992, entitlement to an extension of a total disability 
evaluation for convalescence beyond November 30, 1992, 
whether the claims for service connection for left hip and 
low back disabilities are well grounded, and entitlement to 
an effective date earlier than June 6, 1989, for a 
compensable evaluation for callosities of the plantar surface 
of the left heel, are addressed in the present action.  The 
remaining issues on appeal are addressed in the remand at the 
end of this action.


FINDINGS OF FACT

1.  A June 1995 Board decision denied the veteran's claim for 
entitlement to a retroactive compensable evaluation earlier 
than June 6, 1989, for callosities of the plantar surface of 
the left heel, and this fact is not in dispute.

2.  The claims for service connection for left hip and low 
back disabilities are plausible.

3.  All relevant evidence necessary for an equitable 
disposition of the remaining issues decided herein has been 
obtained.

4.  For the period prior to March 19, 1992, the veteran's 
sinusitis was productive of no more than mild or occasional 
symptoms.

5.  The veteran underwent surgery on his sinuses in September 
1992 and again in October 1992.  The veteran did well 
postoperatively and did not require post-hospital 
convalescence beyond November 30, 1992.





CONCLUSIONS OF LAW

1.  The claim of entitlement to an effective date earlier 
than June 6, 1989, for a compensable evaluation for 
callosities of the plantar surface of the left heel is 
legally insufficient.  38 U.S.C.A. §§ 5108, 5110 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.156, 3.400 (1999); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

2.  The claims for service connection for left hip and low 
back disabilities are well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The criteria for a compensable rating, effective March 
19, 1992, for sinusitis have been met.  38 C.F.R. §§ 3.400, 
4.7, 4.97, Diagnostic Code 6513 (1992).
 
4.  The criteria for extension of a total disability 
evaluation for convalescence beyond November 30, 1992, based 
on surgery in September 1992 and October 1992, have not been 
met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.30 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Heel Disability

A June 1995 Board decision assigned the veteran an effective 
date of June 6, 1989, but no earlier, for a compensable 
rating for left heel disability.  Although the veteran 
appealed the June 1995 Board decision, the Court dismissed 
his appeal with respect to this issue.  Generally, a claim 
which has been denied in a Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. § 7104(b) (West 1991).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

The Board notes, however, that in cases where an appellant 
seeks to reopen a claim for entitlement to an earlier 
effective date under 38 C.F.R. § 3.156, the Court, in Lapier 
v. Brown, 5 Vet. App. 215 (1993), has held that, even 
assuming the presence of new and material evidence, reopening 
of a claim for entitlement to an earlier effective date can 
not result in the actual assignment of an earlier effective 
date, because an award granted on a reopened claim may not be 
made effective prior to the date of the reopened claim.  See 
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(q)(1)(ii) (1999).

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Since a June 1995 Board decision 
denied entitlement to an effective date earlier than June 6, 
1989, for a compensable rating for callosities of the plantar 
surface of the left heel, and as, pursuant to the Court's 
holding in Lapier, supra, the veteran would not be entitled 
to an earlier effective date for compensation for his left 
heel disability, even if he had presented new and material 
evidence, his claim must be denied as legally insufficient. 


II.  Service connection on a secondary basis for left hip and 
low back disabilities

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of well-grounded claims.  
38 U.S.C.A. § 5107(a).  If he has not, his claims must fail, 
and VA is not obligated to assist the veteran in their 
development.  38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

The Court has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  A well-grounded claim is a plausible claim, that is, 
a claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has stated that the quality and quantity 
of evidence required to meet this statutory burden depends 
upon the issue presented by the claim.  Grottveit at 92-93.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id.

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of both a 
current disability and evidence of relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service medical records are negative for any complaints, 
finding or diagnosis of left hip or low back disabilities.  
The record reflects that the veteran was afforded a VA 
examination in November 1978, at which time he reported left 
hip and low back pain with walking, although no diagnosis of 
associated disability was rendered.

The veteran was afforded a VA examination in October 1990, at 
which time the examiner noted the presence of a left-sided 
limp, but concluded that the veteran's left hip pain was not 
secondary to his left heel disability.  However, a statement 
by a VA physician received in November 1996 concluded that 
the veteran's left hip and low back pains were secondary to 
the rotational problems of the left foot and ankle.  In 
addition, VA treatment records show that in July 1992 the 
veteran's physical therapist concluded that his low back pain 
was due to walking difficulties, in turn caused in part by 
his left foot disability, and a September 1995 treatment note 
concludes that, in the examiner's experience, the type of 
foot pain experienced by the veteran causes gait changes 
which then result in hip pain. 

In light of the medical evidence showing that the veteran 
exhibits an altered gait in part due to his service-connected 
left heel disability, and as the September 1995 and November 
1996 VA physician statements suggest, in essence, that the 
veteran's left hip and low back problems are, at least in 
part, attributable to the alteration in his gait, the Board 
concludes that the veteran's claims for service connection 
for left hip and low back disabilities are well grounded.


III.  Entitlement to a compensable rating for sinusitis for 
the period from January 17, 1978, to May 4, 1992, and 
entitlement to an extension of a total disability evaluation 
for convalescence beyond November 30, 1992, based on sinus 
operations performed in September and October 1992.

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard the Board notes that the veteran has alleged that 
his service medical records are incomplete, arguing in 
particular that complete medical records from the Walter Reed 
Army Medical Center (WRAMC) are not on file, and that such 
records would show treatment for sinusitis.  Review of the 
record discloses that the only medical records on file from 
WRAMC are concerned with gastrointestinal disability, and 
that the veteran, in his original June 1978 application for 
service connection for sinusitis, alleged treatment for the 
same only at Ft. Meyer, Virginia, and Arlington Hall, 
Virginia, without reference to WRAMC; medical records for the 
Virginia facilities are on file, and the Board notes that the 
veteran first suggested that he was treated for sinusitis at 
WRAMC in March 1996.  In any event, the Board will assume for 
the purposes of this decision that the veteran did receive 
treatment for sinusitis at WRAMC.

The Board also notes that the veteran has challenged the 
completeness of his examination for discharge, alleging that 
the examination was forwarded to his treating physicians in 
service for completion, but that those physicians did not 
accomplish this task.  The Board notes, however, that the 
report of his examination for discharge appears complete on 
its face, and in fact is signed by two physicians.  The Board 
therefore finds the veteran's arguments regarding the 
inadequacy of the examination to be unpersuasive.


Factual background

The record reflects that the veteran filed his claim for 
service connection for sinusitis within one year of service, 
and that he thereafter perfected an appeal with respect to a 
January 1979 rating decision which denied his claim.  Through 
administrative error, however, the veteran's claim was not 
forwarded to the Board until June 1995.  In June 1995 the 
Board issued a decision granting service connection for 
sinusitis.  Thereafter, the MROC, in July 1995, assigned the 
veteran a noncompensable evaluation for his sinusitis for the 
period from January 17, 1978, to May 4, 1992, assigned a 10 
percent evaluation for the period from May 5, 1992, to 
September 8, 1992, assigned a 100 percent evaluation from 
September 9, 1992, to November 30, 1992, based on a period of 
convalescence, and assigned a 10 percent evaluation from 
December 1, 1992.

Service medical records show that the veteran was treated in 
October 1974 and December 1976 for maxillary sinusitis, with 
associated symptoms including coughing, sore throat, 
headaches and ear pain.  X-ray studies in December 1976 
demonstrated the presence of bilateral maxillary sinusitis 
and purportedly showed old unreduced fractures of the nasal 
bones with impaction of the nasal septum.  The service 
medical records also show treatment on several other 
occasions for upper respiratory and ear infections not 
attributed to sinusitis.  At his examination for discharge, 
the veteran reported that he had been advised in December 
1977 to undergo surgery on his sinuses.  The veteran was 
diagnosed with bilateral maxillary sinusitis by history 
following clinical examination, although the SUMMARY OF 
DEFECTS AND DIAGNOSES section listed bilateral sinusitis.

The veteran was afforded a VA examination in November 1978, 
at which time he reported working as a locksmith and 
indicated that he had missed 5 days of work since January 
1978 due to his sinusitis.  On physical examination, the 
veteran's nares were open on both sides.  There was mucous 
posterior on the left, but transillumination in the sinuses 
was clear.  X-ray studies of the sinuses disclosed no 
evidence of abnormalities.  The veteran's sinus examination 
was described as normal.

In February 1979 and April 1979 statements on file, the 
veteran alleged, in essence, that his sinusitis had been 
incurred in or aggravated by service.  He also reported that 
service physicians had recommended that he undergo surgery on 
his sinuses.  He indicated that he was seeking service 
connection for sinusitis at that time, but not compensation, 
in case he required future treatment.

On file are private treatment records for the veteran from 
Andrew B. Rajapakse, M.D., for August 1981 to May 1992.  The 
treatment records document several occasions in which the 
veteran complained of, inter alia, headaches, post nasal 
dripping, sore throat, congestion and ear aches attributed 
generally to upper respiratory infections, which were usually 
treated with antibiotics.  The records document that the 
veteran's complaints of sore throat, earaches and congestion 
were attributed, in part, on two occasions to sinusitis, 
although the records notably do not describe the presence of 
any associated crusting, scabbing or headaches associated 
with those episodes.  In an April 1991 statement on file, Dr. 
Rajapakse reported that he had treated the veteran since 
1981, and that the veteran had presented every three to six 
months for upper respiratory infections and symptoms 
including sore throat, coughing, post nasal dripping and head 
and chest congestion.  Dr. Rajapakse stated that the 
veteran's treatment throughout the years included the use of 
various antibiotics and cough medications.

Of record is the report of an October 1990 VA examination, at 
which time the veteran reported losing 65 days of work over 
the previous year due, in part, to his left heel disability; 
no complaints referable to sinusitis were reported.

On file are VA treatment records for the veteran for April 
1991 to February 1998 disclosing that the veteran attended 
the ear, nose and throat clinic several times for complaints 
of sinusitis, although the first documentation of the 
veteran's specific complaints and findings with respect to 
sinusitis were recorded on a March 19, 1992, visit.  A 
treatment note on that date records that the veteran had a 
history of sinusitis with antibiotic treatments.  Physical 
examination was normal, except for a largely unintelligible 
finding with respect to the left side of the nose, but the 
treatment note indicates that the veteran was prescribed 
ampicillin and scheduled for a computed tomography (CT) scan 
of his sinuses.  

The treatment reports indicate that the veteran underwent his 
scheduled CT scan on May 4, 1992.  At that time, the study 
showed the presence of very mild mucosal congestion, possibly 
representing small retention cysts, on the inferior floor of 
the left maxillary sinus.  The study also showed the presence 
of a retention cyst on the inferior floor of the right 
maxillary sinus.  The remainder of the CT scan was normal.  
Thereafter, a May 7, 1992, treatment note indicates that, 
based on the findings noted on the CT scan, the veteran would 
be scheduled for surgery.  The records reflect that the 
veteran thereafter was scheduled for sinus surgery on 
September 8, 1992.

The records reflect that on September 8, 1992, physical 
examination of the veteran disclosed the presence of high 
septal deflection to the right, a large septal spur on the 
left, and turbinate hypertrophy in both inferior turbinates 
and the left middle turbinate.  The veteran thereafter 
underwent nasal septoplasty and bilateral endoscopic sinus 
surgery with antrostomy and ethmoidectomy.  The veteran did 
well postoperatively, and his packing was removed prior to 
discharge.  A postoperative pathological evaluation showed 
the presence of inflammation and fibrosis of the ethmoid 
sinus mucosa and dilated vascular spaces, as well as fibrosis 
and inflammation in the maxillary sinus mucosa.  The veteran 
was discharged on September 10, 1992, with orders to return 
for an office follow up and removal of the axillary splints 
in his nose.  The records indicate that the veteran 
thereafter presented on October 26, 1992, with complaints of 
soreness and excessive tenderness of the nose, particularly 
on the right.  The veteran thereafter underwent rhinoscopy 
with revision of antrostomies and ethmoidectomies.  The 
operations were performed without difficulty and the veteran 
was returned to the recovery room in good condition.  A 
postoperative pathology report shows that evidence of 
moderately severe sinusitis was found.  The veteran was 
discharged on October 27, 1992, the day of the surgery, and 
requested to return to the physician's office for follow up.  

VA treatment records thereafter show occasional treatment 
many months later for episodes of sinusitis and indicate that 
the veteran, beginning in 1996, was a candidate for a third 
sinus operation.

The veteran was afforded a hearing before a hearing officer 
at the MROC on November 18, 1991, at which time he presented 
no pertinent testimony, but submitted a statement in which he 
added that he had received treatment in service and 
thereafter for sinus infections, that Dr. Rajapakse had 
treated him for 10 years for sinusitis, and that he was 
currently limited to positions requiring little mobility as a 
result of his disabilities.  He also argued that his November 
1978 VA examination was inadequate because, in contrast with 
X-ray studies in December 1976, the examiner found no 
evidence of sinus abnormalities.  In several subsequent 
statements submitted by the veteran prior to May 1992, the 
veteran alleged that he received treatment throughout service 
for sinusitis.

In several statements on file received after May 1992, the 
veteran argued that since an operation on his sinuses was 
recommended prior to discharge, his sinusitis must have been 
severe in nature even before exiting service.  He also 
averred that his service-connected disabilities had a great 
impact on his ability since service to earn a living.  The 
veteran also alleged that the November 1978 VA examiner did 
not properly evaluate him for sinusitis.

The veteran was afforded a hearing before a hearing officer 
at the Denver, Colorado, RO in July 1992, at which time he 
testified that he had continually experienced recurrences of 
sinusitis in service until his discharge therefrom.  He 
stated that he thereafter used antibiotics on a regular basis 
for continued recurrences of sinusitis, and that Dr. 
Rajapakse, although he did not so state in his April 1991 
letter, had treated him since service for sinusitis.  
Although he admitted that Dr. Rajapakse still had not 
concluded that the symptoms for which he treated the veteran 
were attributable to chronic sinusitis, the veteran stated 
that he was confident that Dr. Rajapakse would eventually so 
conclude.  The veteran reported that he had received 
treatment from 1978 to 1981 for his sinusitis, but that his 
treating physician for that period had died.

In several statements on file submitted after the veteran's 
October 1992 surgical procedure, the veteran averred that he 
continued to experience recurrences of his sinusitis, that 
his sinusitis limited his endurance, and that he still 
experienced the effects of the surgery.  He indicated that he 
had been refused VA treatment for his sinusitis after the 
October 1992 procedure.  The veteran alleged that he had been 
unable to work until June 1994 secondary to the surgery, and 
that he had severe scabbing, crusting and rhinitis.  He 
stated that he required a third sinus operation and was 
consequently out of work.

On file is a March 1993 statement by Suri R. Suresh, M.D.  
Dr. Suresh indicated that he had recently reviewed the 
veteran's medical history and concluded that the history 
showed that the veteran had experienced chronic maxillary 
sinusitis since 1975, requiring treatment with antibiotics.  
He reported that the veteran had recently undergone sinus 
surgery with minimal improvement.  In a March 1993 statement, 
the veteran reported that the medical records referred to by 
Dr. Suresh consisted of service medical records, Dr. 
Rajapakse's April 1991 statement, and VA progress notes 
supplied by the veteran.  The veteran also added that his 
review of his service medical records showed that he was 
treated on over 40 occasions for sinusitis.

On file is a medical article, received from the veteran's 
representative in July 1994.  The article essentially 
discusses possible symptoms of sinusitis and indicates that 
treatment for sinusitis may involve the use of antibiotics.

On VA examination in October 1994, the veteran reported that 
he had worked since May 1992 as a locksmith, with a loss of 
60 days during the prior year due to sinusitis and 
gastrointestinal disability.

On file is the report of an August 1995 VA examination.  At 
that time, the veteran complained of continued nasal 
obstruction, headaches, facial pain and post nasal dripping.  
He also reported that he continued to use antibiotics 
frequently and he contended that his sinus surgeries had 
afforded little relief.  Physical examination disclosed the 
presence of bilateral nasal synechia.  Both antrostomies were 
open and the ethmoid sinuses were fairly clear.  The veteran 
exhibited sinus pain to palpation.  X-ray studies of the 
sinuses showed the presence of several millimeters of mucosal 
thickening in the left maxillary antrum versus hypoplastic 
left maxillary sinus; no air-fluid level was present.  A CT 
scan of the veteran's sinuses showed the presence of 
anterowindows in each maxillary sinus.  Moderate mucosal 
thickening in the left maxillary sinus was identified, with a 
fluid level posteriorly.  In the right maxillary sinus, a 
lesser amount of inflammatory changes was evident, with the 
suggestion of the presence of mucocele or retention cyst.  
The CT study showed mild mucosal thickening of the anterior 
ethmoids.  The nasal septum was midline and the turbinates 
were small.  The frontal sinuses were clear and the study was 
otherwise negative.

On file is a VA Form 28-1902 dated in September 1995, on 
which the veteran reported that he was self employed as the 
owner of a lock and alarm business, and had been employed, 
without interruption, since 1980.

The veteran was afforded a hearing before a hearing officer 
at the MROC in March 1996.  At that time he testified that 
his service physicians had recommended that he undergo an 
operation on his sinuses prior to his discharge, but that he 
was discharged shortly thereafter and consequently did not 
undergo the recommended procedure.  He stated that he was 
under active treatment for sinusitis at the time of his 
discharge.  He also argued that the November 1978 VA 
examination was inadequate because the examiner had evaluated 
him for a "stuffy nose" rather than for sinusitis.  The 
veteran testified that he was scheduled to undergo a third 
surgery in order to resolve problems from the first two sinus 
surgeries in 1992.  He stated that he was currently self 
employed as a contractor, but that his disabilities 
interfered with his employment.

The veteran was afforded a hearing before a vocational 
rehabilitation officer at the MROC in May 1996.  The veteran 
testified at that time that his sinusitis was currently 
controlled in large part by medication.  He also reported 
that he had been self employed since 1980 and that he had 
experienced a significant decline in his ability to work 
beginning in 1989. 

The veteran was afforded another hearing before a hearing 
officer at the MROC in August 1997, at which time he reported 
that a third operation on his sinuses had been suggested.  He 
averred that his second sinus operation in October 1992 had 
caused him to be unemployed for more than one year, and he 
stated that he was entitled to an extension of his temporary 
total rating for convalescence for his September 1992 and 
October 1992 surgeries because the operations had not cured 
his sinusitis.  The veteran's wife testified that she had 
known the veteran since 1978, and that she had witnessed the 
veteran's sinus problems throughout the years, including his 
treatment through the use of antibiotics.  While she 
testified as to the social impairment occasioned by the 
veteran's disabilities, she did not address any occupational 
impairment.  The veteran's wife indicated that she had 
attended nursing school for two years, although she did not 
graduate, and that she had worked as a nurse's aid in a 
hospital.  J.H. testified that he had known the veteran since 
1991 and that he recalled witnessing the veteran's pain and 
difficulty breathing after his October 1992 sinus procedure.  
He also stated that the veteran's rhinitis was constant, that 
the veteran's nose following his October 1992 surgery would 
exude a yellow discharge and that the veteran's symptoms 
continued for three weeks following the surgery, during which 
time the veteran did not work.  M.E. testified that he had 
known the veteran since 1991 and that the veteran exhibited a 
constant nasal discharge and had trouble sleeping because of 
headaches.

At his July 1999 hearing before the undersigned, the veteran 
again contended that he had been scheduled for a sinus 
operation in service, but that he was discharged before the 
procedure could be accomplished.  The veteran testified that 
he had experienced severe headaches, heavy yellow nasal 
discharge and other symptoms since service, and that he had 
experienced recurrences of his sinusitis, with associated 
treatment with antibiotics, every two months since service.  
The veteran contended that his disabilities had interfered 
with his ability to work since service because they required 
constant medical treatment and were very limiting in nature.  
He testified that he had worked after service as a private 
contractor on a self-employment basis because his 
disabilities precluded him from other occupations.

Analysis

A.  Entitlement to a compensable rating for sinusitis 

As noted previously, the veteran was granted service 
connection for sinusitis in a June 1995 Board decision and, 
in July 1995, was assigned a noncompensable evaluation for 
the period from January 17, 1978, to May 4, 1992.  See 
38 U.S.C.A. § 5110(b)(1) (West 1991); 38 C.F.R. 
§ 3.400(b)(2)(i) (1999).  The MROC assigned the veteran a 10 
percent evaluation from May 5, 1992, purportedly based on a 
VA treatment note indicating the presence of increased 
disability.

Unless otherwise provided, the effective date of an award of 
compensation is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400 (1999).

For the period from January 17, 1978, to May 4, 1992, the 
MROC rated the veteran's sinusitis under 38 C.F.R. § 4.97, 
Diagnostic Code 6513.  For the relevant period, that code 
provides that a noncompensable rating is warranted for 
chronic maxillary sinusitis with X-ray manifestations only, 
with mild or occasional symptoms.  A 10 percent rating is 
warranted for moderate chronic maxillary sinusitis, with 
discharge or crusting or scabbing, infrequent headaches.  
38 C.F.R. § 4.97, Diagnostic Code 6513 (1992).

Review of the record discloses that although the veteran was 
treated in service for sinusitis and arguably was symptomatic 
at service discharge, VA examination in November 1978, which 
included X-ray studies of the sinuses, was entirely negative 
for evidence of sinusitis or related symptoms, and the 
veteran at that time reported missing only a minimal amount 
of work over the prior 10 months due to sinusitis.  Moreover, 
while the veteran was treated by Dr. Rajapakse on several 
occasions between 1981 and 1992 for upper respiratory and ear 
infections, Dr. Rajapakse attributed his symptoms to 
sinusitis on only two occasions, and in any event provided 
only minimal findings with respect to nasal discharge and 
headaches, and no findings with respect to any crusting or 
scabbing associated with sinusitis.  Nor did he even indicate 
whether there were X-ray manifestations of the sinusitis.  
Although the veteran contends that Dr. Rajapakse has 
attributed the symptoms he exhibited over the years to 
recurrent sinusitis, as a layperson, the veteran's account of 
what his physician purportedly said does not constitute 
competent medical evidence.  Robinette v. Brown, 8 Vet. App. 
69 (1995).  Indeed, Dr. Rajapakse, in his April 1991 
statement, did not even refer to a history of sinusitis, and 
has not further addressed whether the veteran's symptoms from 
1981 to 1992 represented recurrent sinusitis.  Even assuming, 
however, that the upper respiratory symptoms for which the 
veteran was treated by Dr. Rajapakse were, in fact, 
attributable to sinusitis, the private treatment records show 
that he was treated on no more than an occasional basis for 
his symptoms, and the records do not support the veteran's 
contention that his symptoms were more than mild in nature.  
Moreover, while Dr. Suresh, in his March 1993 statement, 
asserted that the veteran had a history of sinusitis, his 
first examination of the veteran occurred after the veteran's 
sinus surgeries in 1992, and his opinion was notably based 
solely on review of service medical records, the April 1991 
statement by Dr. Rajapakse, and VA treatment records from 
1991 supplied to him by the veteran.  In any event, Dr. 
Suresh notably did not address either the frequency or 
severity of the veteran's sinusitis for the period between 
1978 and May 1992.

Although the veteran, in a November 1991 statement, alleged 
that service connection for sinusitis was warranted, he 
notably did not contend that his sinusitis had increased in 
severity, or otherwise refer to the current level of severity 
of the disability.  The first indication of record of a 
compensable level of disability, whether through statements 
of the veteran or from medical evidence on file, occurred 
when the veteran was seen on March 19, 1992, at a VA medical 
center, at which time objective evidence of sinusitis was 
identified and the veteran was shortly thereafter scheduled 
for a CT study which in turn led to his sinus surgery in 
September 1992.  Accordingly, as the March 1992 treatment 
note provided the first indication of a compensable level of 
disability for sinusitis, the Board concludes that the 
evidence supports an effective date of March 19, 1992, for a 
compensable rating for that disability.

The Board has considered the veteran's statements and 
testimony to the effect that he was treated on over 40 
occasions in service for sinusitis, that he was recommended 
for sinus surgery even before his discharge from service, and 
that he has experienced severe recurrences of sinusitis on a 
frequent basis since 1978.  The Board concludes, however, 
that his statements are of limited probative value in light 
of contemporary evidence, including VA examination in 
November 1978 and private medical records from 1981 to 1992, 
which show that the veteran was essentially asymptomatic 
shortly after service, that in 1979 he admittedly did not 
believe that a compensable rating was in fact warranted for 
his sinusitis, that he was treated only infrequently for 
sinusitis since service, and that he did not actually undergo 
sinus surgery for more than 14 years after service discharge.  
Moreover, although the veteran's wife attended nursing school 
and worked as a nurse's assistant, she admittedly is not a 
nurse, and there is otherwise no indication that she is a 
medical professional.  See generally, Black v. Brown, 10 Vet. 
App. 279 (1997).  In any event, the Board notes that neither 
his wife nor his witnesses at his August 1997 hearing 
addressed the frequency or severity of the veteran's 
sinusitis or related symptoms between January 1978 and March 
1992.

The Board notes that the veteran has challenged the accuracy 
of the November 1978 VA examination, alleging that the 
examiner did not evaluate him for sinusitis, and that the 
examiner's findings are inconsistent with a December 1976 X-
ray study which disclosed the presence of unreduced fractures 
of the nasal bones with impaction of the nasal septum.  The 
Board notes, however, that the examiner did in fact provide 
specific findings with respect to the veteran's sinuses.  
Moreover, the Board points out that the reference to 
fractured nasal bones and impaction of the nasal septum was 
reported by a service physician, and not by the radiologist 
who actually interpreted the X-ray studies, that no evidence 
of such findings were noted after service, and that CT scan 
of the veteran's sinuses in May 1992 was negative for any 
evidence of such abnormalities.  The Board therefore finds 
the veteran's arguments concerning the inadequacy of the 
November 1978 VA examination to be unsupported by the record.

Accordingly, as the evidence shows that the veteran's 
sinusitis was productive of no more than mild or occasional 
symptoms from his discharge until March 19, 1992, at which 
time he presented with symptoms for the evaluation of which a 
CT study was performed in May 1992 and surgery undertaken in 
September 1992, the Board concludes that the evidence 
supports entitlement to an effective date of March 19, 1992, 
for a compensable rating for sinusitis.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.


B.  Entitlement to an extension of a total disability 
evaluation for convalescence

Under the provisions of 38 C.F.R. § 4.30, a total rating will 
be assigned effective the date of hospital admission or 
outpatient treatment and continuing for a period of 1, 2, or 
3 months from the first day of the month following hospital 
discharge or outpatient release if the treatment of a 
service-connected disability resulted in: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of wheelchair 
or crutches (regular weight-bearing prohibited); or (3) 
immobilization by cast, without surgery, of one major joint 
or more.  Extensions of 1, 2 or 3 months beyond the initial 3 
months may be made under paragraph (a)(1), (2) or (3) above.  
38 C.F.R. § 4.30 (1999).

After carefully reviewing the relevant evidence of record, 
the Board finds that the requested extension of a total 
rating for convalescence is not warranted.  The hospital 
report for the veteran's October 1992 surgery reveals that he 
did well postoperatively, and that he was discharged the day 
of surgery with orders to follow up at an office visit.  
Unfortunately, there are no treatment notes for many months 
after the veteran's October 1992 surgery, since, according to 
the veteran, he was refused outpatient treatment by VA for 
his sinusitis following surgery.  The Board notes, however, 
that the veteran has not indicated that he sought private 
treatment after his last surgery prior to March 1993, and 
there is in fact no medical evidence on file since October 
1992 which supports the veteran's contention that he required 
a period of convalescence beyond November 30, 1992.  In this 
regard, the Board notes that while Dr. Suresh, in his March 
1993 statement, indicated that the September 1992 and October 
1992 surgeries had resulted in little improvement of the 
veteran's sinusitis, he notably did not indicate that the 
veteran continued to require a period of convalescence from 
his surgeries or that the veteran had severe postoperative 
residuals such as incompletely healed surgical wounds or the 
necessity for house confinement.

In the instant case, the only evidence supporting the 
necessity of a period of convalescence beyond November 30, 
1992, consists of the testimony of the veteran.  The Board 
notes, however, that the veteran does not contend that his 
surgeries resulted in severe postoperative residuals such as 
incompletely healed surgical wounds or the necessity for 
house confinement, but rather has argued primarily that he is 
entitled to a period of convalescence because the surgical 
procedures in 1992 did not correct his underlying disability, 
and that he consequently requires a third operation.  These 
are factors for consideration in evaluating the underlying 
disability; they do not justify the extension of a temporary 
total rating for convalescence.  Indeed, aside from the 
veteran's testimony to the contrary, the only other evidence 
addressing the length of the veteran's convalescence consists 
of the testimony of J.H., which indicates that the veteran 
was unable to leave his house or return to work for three 
weeks after the October 1992 surgery.  In short, there is no 
medical evidence which suggests that the veteran meets any of 
the criteria listed in 38 C.F.R. § 4.30(a)(1), (2) or (3) 
which would allow the grant of additional months of a 
temporary total convalescence rating.

The veteran has argued that he was unemployed from October 
1992 to at least June 1994 because of the September 1992 and 
October 1992 procedures, justifying an extension of a total 
rating.  The Board points out, however, that the veteran 
admittedly has been self employed since 1980, and that he in 
fact reported on VA examination in October 1994 that he had 
been working on a continual basis since May 1992, with the 
loss of only 60 days of work over the prior year due to a 
combination of sinusitis and gastrointestinal disability.  
The Board notes that the veteran's wife did not discuss the 
length of any period of convalescence or unemployment of the 
veteran, and that, as noted previously, J.H. suggested that 
the veteran returned to work three weeks after the October 
1992 procedure.
 
In sum, since the treatment records indicate that the veteran 
did well postoperatively, there is no medical evidence 
suggesting the presence of any severe surgical residuals 
after November 30, 1992, and there is no other evidence of 
severe surgical residuals after November 30, 1992, the Board 
concludes that the preponderance of the evidence is against 
an extension of a total disability evaluation for 
convalescence beyond November 30, 1992.  The evidence is not 
so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an effective date earlier than June 6, 1989, 
for a compensable evaluation for callosities of the plantar 
surface of the left heel is denied.

The Board having determined that the claims for service 
connection for left hip and low back disabilities are well 
grounded, the appeal is granted to this extent.

A 10 percent evaluation for sinusitis is granted effective 
from March 19, 1992, subject to the controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to an extension of a total disability evaluation 
for convalescence beyond November 30, 1992, based on sinus 
surgeries performed in September and October 1992, is denied.


REMAND
 
The Board initially notes that the veteran, at his July 1999 
hearing before the undersigned, indicated that he desired to 
withdraw his claim with respect to entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for left knee 
disability resulting from VA examination in July 1991 and 
surgery performed at a VA medical center in December 1991, 
but that he has not formally withdrawn his claim in writing.  
See 38 C.F.R. § 20.204 (1999).  On remand, the MROC should 
seek clarification from the veteran as to whether he in fact 
desires to withdraw his claim for the above issue. 

The Board also notes that the veteran has raised the issue of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional scarring caused by sinus operations in 
September 1992 and October 1992, as well as entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for additional 
disability resulting from VA's failure to provide outpatient 
care following his October 1992 sinus operation.  The Board 
also notes that the veteran, in September 1995, raised the 
issue of entitlement to service connection on a direct basis 
for pes cavus and in December 1997 raised the issues of 
entitlement to service connection on a direct basis for left 
hip and low back disabilities.  The record reflects that the 
MROC has not addressed these issues.

Review of the record discloses that the veteran perfected his 
appeal with respect to the issue of entitlement to a 
compensable rating for left heel disability in April 1979.  
In June 1989, the veteran indicated that his disability had 
increased in severity, and requested reevaluation of his 
claim.  A July 1991 Statement of the Case treated his June 
1989 statement as an attempt to reopen his claim, but denied 
the veteran a compensable evaluation for his left heel 
disability.  In December 1991, a hearing officer granted the 
veteran a 10 percent evaluation for his left heel disability, 
effective August 21, 1990.  Thereafter, the MROC repeatedly 
identified the issue on appeal as entitlement to an earlier 
effective date for a compensable rating for callosities of 
the plantar surface of the left heel, although the record 
reflects that the veteran has consistently alleged since June 
1989 that his left heel disability had increased in severity 
throughout the years and that the evaluation assigned his 
disability did not accurately reflect the severity of that 
disability.

As noted previously, the Board's June 1995 decision concluded 
that the veteran was entitled to an effective date of June 6, 
1989, and no earlier, for a 10 percent rating for callosities 
of the plantar surface of the left heel.  Since that decision 
the veteran has continued to submit statements and present 
testimony concerning the current severity of his left heel 
disability.  Accordingly, the Board concludes that the issue 
of entitlement to a rating in excess of 10 percent for left 
heel disability from June 6, 1989, remains on appeal.  The 
Board notes, however, that the veteran was last afforded a VA 
examination of his left heel disability in August 1995. 

The Board also notes that while the veteran perfected his 
appeal with respect to the July 1995 rating decision which 
assigned a noncompensable evaluation for sinusitis for the 
period from January 17, 1978, to May 4, 1992, and which 
assigned a temporary total evaluation for sinusitis from 
September 9, 1992, to November 30, 1992, in his August 1995 
Notice of Disagreement, the veteran also expressed 
disagreement with  the 10 percent rating assigned his 
sinusitis from May 5, 1992, to September 8, 1992, and for the 
period from December 1, 1992.  As discussed in the preceding 
section, the veteran is entitled to a compensable rating for 
his sinusitis from March 19, 1992.  There is no indication 
that the veteran has been provided a Statement of the Case 
with respect to the issue of entitlement to a rating greater 
than 10 percent for sinusitis for the period from March 19, 
1992, to September 8, 1992, and from December 1, 1992.  
Therefore, this issue must be remanded for further 
development by the MROC.  See Manlincon v. West, 12 Vet. App. 
238 (1999).
 
With respect to the issue of entitlement to service 
connection on a secondary basis for pes cavus of the left 
foot, with tarsal tunnel syndrome, the Board construes the 
April 1993 statement by the veteran expressing disagreement 
with all issues addressed in an April 1993 Supplemental 
Statement of the Case to constitute a Substantive Appeal with 
respect to an August 1992 rating decision denying secondary 
service connection for pes cavus of the left foot.  However, 
as evidence pertaining to this disability has been added to 
the record since the last Supplemental Statement of the Case 
addressing this issue, and as the veteran has not submitted a 
waiver of initial MROC consideration of the referenced 
evidence, the issue will be remanded for further action by 
the MROC.  See 38 C.F.R. § 20.1304(c) (1999). 

With respect to the veteran's claim for service connection, 
to include on a secondary basis, for left knee disability, 
service medical records indicate that the veteran twisted his 
left knee while swimming and that he was treated for his 
injury with a heating pad; his examination for discharge was 
negative for any complaints, finding or diagnosis of left 
knee disability.  The postservice medical evidence on file is 
negative for any complaints or treatment referable to the 
left knee until October 1990, at which time the veteran 
reported experiencing left knee pain which the examiner 
nevertheless concluded was unrelated to his left heel 
disability.  X-ray studies of the knee were normal.

Subsequent VA treatment records from April 1991 document the 
veteran's contention that his left knee disability originated 
either in service or from an altered gait caused by his 
service-connected left heel disability.  A December 1991 
treatment note concluded that the veteran's reported left 
knee symptoms in service and thereafter were compatible with 
the presence of a medial meniscal tear, and he was diagnosed 
with a probable 14-year old neglected medial meniscal 
pathology, although subsequent left knee arthroscopy in 
December 1991 determined that the veteran had medial condyle 
chondromalacia without evidence of medial meniscus tearing.  
In a September 1995 treatment note, an examiner stated that 
in his experience, the type of foot pain experienced by the 
veteran causes gait changes which then result in knee pain.  
Under the circumstances, the Board is of the opinion that 
another VA examination of the veteran's left knee is 
warranted.

With respect to his left hip and low back disabilities, the 
veteran primarily contends that those disabilities resulted 
from alteration in his gait secondary to his service-
connected left heel disability.  As noted previously, while 
VA examination in November 1978 found no evidence of left hip 
or low back disability, and an October 1990 VA examiner 
concluded that the veteran's left hip pain was not secondary 
to his left heel disability, a November 1996 statement by a 
VA physician concluded that the veteran's left hip and low 
back pains were secondary to the rotational problems of the 
left foot and ankle.  Under the circumstances, the Board is 
of the opinion that another VA examination of the veteran's 
left hip and low back is warranted.

With respect to the veteran's claim for entitlement to a 
program of vocational rehabilitation training under Chapter 
31, Title 38, United States Code, the Board notes that an 
August 1993 decision, made in response to a July 1993 claim 
by the veteran, concluded that the veteran had not met the 
basic eligibility requirements for such benefits because he 
did not have at least a 20 percent rating assigned for his 
service-connected left heel disability.  The veteran 
expressed disagreement with this decision and was issued a 
Statement of the Case in May 1997, which continued to deny 
his claim on the same basis.  Although the Board's June 1998 
remand noted that the veteran is currently in receipt of a 
combined 20 percent disability rating for left heel 
disability and sinusitis, and consequently referred the issue 
of entitlement to Chapter 31 vocational rehabilitation 
benefits to the MROC, there is no indication that the MROC 
thereafter reevaluated the veteran's vocational 
rehabilitation claim.  The Board notes that although the 
veteran's basic eligibility for vocational rehabilitation 
benefits is therefore still at issue, the record reflects 
that the veteran also perfected an appeal with respect to a 
decision by the MROC to deny a specific program of vocational 
rehabilitation benefits which would enable the veteran to 
attain a law degree.

Entitlement to a rehabilitation program under Chapter 31, 
Title 38, United States Code, is warranted if the veteran has 
a service-connected disability of 20 percent or more that was 
incurred or aggravated in active service, and the veteran is 
determined to be in need of rehabilitation to overcome an 
employment handicap.  38 U.S.C.A. § 3102(1) (West 1991 & Supp 
1999); 38 C.F.R. § 21.40 (1999).  A veteran will also be 
entitled to a program of vocational rehabilitation if the 
veteran has a service-connected disability rated at 10 
percent, and also has a serious employment handicap.  
38 U.S.C.A. § 3102(2) (West 1991 & Supp. 1999).

A determination that an "employment handicap" exists 
requires evidence of an impairment of the veteran's ability 
to prepare for, obtain, or retain employment consistent with 
the veteran's abilities, aptitudes and interests.  38 C.F.R. 
§ 21.51(b).  Further, "impairment" is defined as 
restrictions on employability caused by the veteran's 
service-connected and nonservice-connected disabilities, 
deficiencies in education in training, negative attitudes 
toward the disabled, and other pertinent factors.  38 C.F.R. 
§ 21.51(c)(1).  A "serious employment handicap" is defined 
as a significant impairment of a veteran's ability to prepare 
for, obtain or retain employment consistent with such 
veteran's abilities, aptitudes, and interests.  38 U.S.C.A. 
§ 3101(7) (West 1991 & Supp. 1999); 38 C.F.R. § 21.52(b) 
(1999).

As discussed previously, the Board is remanding several of 
the veteran's claims, including with respect to entitlement 
to an increased rating for left heel disability, for further 
development.  The Board therefore concludes that it is 
appropriate to defer adjudication of the veteran's Chapter 31 
vocational rehabilitation claim.

Lastly, with respect to the veteran's claim for entitlement 
to a compensable evaluation under the provisions of 38 C.F.R. 
§ 3.324 for the period from January 17, 1978, to June 5, 
1989, the Board finds that this issue is inextricably 
intertwined with the service-connection issues discussed 
above.  Accordingly, the Board will defer adjudication of 
this issue. 

Accordingly, this case is REMANDED to the MROC for the 
following actions:

1.  The MROC should request that the 
veteran, through his representative, 
clarify whether he desires to 
withdraw his appeal with respect to 
the issue of entitlement to 
compensation pursuant to 38 U.S.C.A. 
§ 1151 for left knee disability 
resulting from VA examination in 
July 1991 and surgery performed at a 
VA medical center in December 1991.  
If the veteran does desire to 
withdraw his appeal, the MROC should 
ensure that the veteran withdraws 
his appeal in accordance with the 
requirements of 38 C.F.R. § 20.204.

2.  The MROC should issue a 
statement of the case to the veteran 
and his representative addressing 
the issue of entitlement to a rating 
in excess of 10 percent for 
sinusitis for the period from March 
19, 1992, to September 8, 1992, and 
for the period from December 1, 
1992.  The veteran and his 
representative should be clearly 
advised of the need to file a timely 
substantive appeal with respect to 
the July 1995 rating decision.  If 
the veteran thereafter submits a 
timely substantive appeal with 
respect to this issue, the MROC 
should undertake any other indicated 
development, to include a VA 
examination of the veteran.

3.  The MROC should request that the 
veteran, through his representative, 
identify the names, addresses and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to his claims.  
With any necessary authorization 
from the veteran, the MROC should 
attempt to obtain and associate with 
the claims files any medical records 
identified by the veteran which have 
not been secured previously.

4.  Thereafter, the veteran should 
be afforded an orthopedic 
examination by a physician with 
appropriate expertise to determine 
the nature and extent of impairment 
from the veteran's left heel 
disability, and the nature, extent 
and etiology of any left knee, left 
hip and low back disabilities, and 
any pes cavus of the left foot with 
tarsal tunnel syndrome, present.  
All indicated studies, including 
X-rays and range of motion studies 
in degrees, should be performed, and 
the examiner is to set forth all 
findings in detail.  Tests of joint 
motion against varying resistance 
should be performed.  The extent of 
any incoordination, weakened 
movement and excess fatigability on 
use should be described.  The 
physician should be requested to 
identify any objective evidence of 
pain or functional loss due to pain.  
The specific functional impairment 
due to pain should be identified, 
and the examiner should be requested 
to assess the extent of any pain.  
The physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state. 

With respect to the veteran's left 
knee disability and pes cavus of the 
left foot with tarsal tunnel 
syndrome, the examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that any such disability is 
etiologically related to service or 
was caused or chronically worsened 
by the veteran's service-connected 
left heel disability.  If the 
veteran is found to have any left 
hip or low back disorder, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that such disorder is 
etiologically related to service or 
was caused or chronically worsened 
by the veteran's left heel 
disability.  The complete rationale 
for all opinions expressed should 
also be provided.  The claims 
folders, including a copy of this 
remand, must be made available to 
the examiner prior to the 
examination.  The examination report 
is to reflect whether a review of 
the claims folders was made.  The 
examination report must be typed. 

5.  Thereafter, the MROC should 
review the claims files and ensure 
that all development actions, 
including the medical examination 
and requested opinions, have been 
conducted and completed in full.  
Then, the MROC should undertake any 
other indicated development, 
adjudicate the claims for 
entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 for additional 
scarring caused by sinus operations 
in September 1992 and October 1992, 
including additional disability 
resulting from VA's failure to 
provide outpatient care, and for 
entitlement to direct service 
connection for left hip and low back 
disabilities and pes cavus of the 
left foot; and readjudicate the 
claims for service connection on a 
secondary basis for left hip and low 
back disabilities and pes cavus of 
the left foot with tarsal tunnel 
syndrome, for service connection, to 
include on a secondary basis, for 
left knee disability, and for 
entitlement to an increased rating 
for left heel disability from June 
6, 1989.  In adjudicating the left 
heel claim, the MROC should consider 
all pertinent diagnostic codes under 
the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and 
application of 38 C.F.R. § 4.40 
regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, 
incoordination and pain on movement 
of a joint.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The MROC 
should also readjudicate the 
veteran's claim for entitlement to a 
compensable evaluation under the 
provisions of 38 C.F.R. § 3.324 for 
the period from January 17, 1978, to 
June 5, 1989, if not rendered moot, 
and, if appropriate, readjudicate 
the claims for entitlement to 
compensation pursuant to 38 U.S.C.A. 
§ 1151 for left knee disability 
resulting from VA examination in 
July 1991 and surgery performed at a 
VA medical center in December 1991, 
and for entitlement to a rating 
greater than 10 percent for 
sinusitis for the period from March 
19, 1992, to September 8, 1992, and 
from December 1, 1992.  Thereafter, 
the MROC should refer the case to 
the Vocational Rehabilitation and 
Counseling Division of the MROC for 
a written determination as to 
whether the veteran suffers an 
employment handicap.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, or if a timely Notice of Disagreement 
is received with respect to any other matter, the MROC should 
issue a Supplemental Statement of the Case for all issues in 
appellate status and inform the veteran and his 
representative of any issue with respect to which further 
action is required to perfect an appeal.  The veteran and his 
representative should be provided an opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the MROC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals






